                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION



ROSEBUD SIOUX TRIBE, A FEDERALLY                                3:I6-CV-03038-RAL
RECOGNIZED INDIAN TRIBE, AND ITS
INDIVIDUAL MEMBERS,



                       Plaintiff,                       OPINION AND ORDER ON CROSS
                                                     MOTIONS FOR SUMMARY JUDGMENT



        vs.




UNITED STATES OF AMERICA,
DEPARTMENT OF HEALTH AND HUMAN
SERVICES, an executive department ofthe
United States; ALEX M.AZARII, Secretary of
Health and Human Services; INDIAN HEALTH
SERVICE,an executive agency ofthe United
States; MICHAEL D. WEAHKEE,Principal
Deputy Director ofIndian Health Service;
JAMES DRIVING HAWK,Director ofthe
Great Plains Area Indian Health Service,



                       Defendants.




       On December 5, 2015, Indian Health Services (IHS) placed the Rosebud IHS Hospital

Emergency Department in Rosebud, South Dakota, on "divert status." Doc. I at Tf 37. This action

prompted the Rosebud Sioux Tribe (the Tribe) to file a Complaint against the United States of

America, the Department of Health and Human Services(HHS)and its Secretary, the IHS and its

Acting Director, and the Acting Director of the Great Plains Area of IHS (collectively the


^ Applying Rule 25(d)ofthe Federal Rules of Civil Procedure,this Court has corrected the spelling
of one Defendant's name and updated the titles of the public officials named as Defendants.
                                               I
Government) for declaratory and injunctive relief, alleging violations of the Indian Health Care

Improvement Act (IHCIA); the Administrative Procedures Act (APA); treaty, statutory, and

common law trust duties; and equal protection and due process. Doc. 1. The Government re

opened the Rosebud IMS Hospital Emergency Department and then moved to dismiss based on

jurisdictional grounds and for failure to state a claim upon which relief could be granted. Doc. 17.

This Court dismissed all claims except those based on the treaty, statutory, and common law trust

duties owed to the Tribe. Doc. 36. The parties have engaged in discovery and now move this

Court for summary judgment. Docs. 80, 88. For the reasons stated herein, the Government's

motion for summary judgment is denied and the Tribe's motion for summary judgment is granted

in part and denied in part.

I.     Summary Judgment Standard

       "A party may move for summary judgment," which a court shall grant, "if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter oflaw." Fed. R. Civ. P. 56. When ruling on a motion for summary judgment,"a court

must view the evidence in the light most favorable to the nonmoving party." U.S. ex rel. Bernard

V. Casino Magic Corp.. 374 F.3d 510, 513 (8th Cir. 2004)(quotation omitted). On cross motions

for summary judgment, a court's normal course is to "consider each motion separately, drawing

inferences against each movant in turn." E.E.O.C. v. Steamship Clerks Union. Local 1066. 48

F.3d 549, 603 n.8 (1st Cir. 1995). Because the parties have differing views on which facts are

relevant to the legal claims at issue, this Opinion and Order sets forth the facts from each party's

perspective separately arid, of course, construes those facts in the light most favorable to the

nonmoving party when considering each motion for summary judgment.
II.    Factual Background

       A. Undisputed Facts Relevant from the Government's Perspective

       On April 29, 1868, the United States entered into the Treaty of Fort Laramie^ with the

Great Sioux Nation seeking to end hostilities between what the Government called the Sioux tribes

(more accurately, Lakota,Nakota, and Dakota peoples)and the United States. Doc.92 at ^ 2. The

1868 Treaty of Fort Laramie involved multiple tribes, including what now is called the Rosebud

Sioux Tribe,^ a federally recognized tribe. Doc. 92 at    1, 2. As a federally recognized tribe, the
Tribe's members are eligible to receive health care services from IHS. Doc. 92 at     1.

       IHS is the federal agency operating under the U.S. Department of Health and Human

Services (HHS) that provides health care services to American Indians and Alaska Natives

throughout the United States. Doc. 1 at Tf 6; Doc.92.at TITj 3,5. Congress funds IHS through annual

appropriations to the U.S. Department of the Interior, and the agency receives lump-sum

appropriations for services, facilities, and contract support costs. Doc. 92 at m 3, 7; Doc. 83-6 at

2. IHS maintains a Headquarters Office and twelve Area Offices with service units operating

within each Area. Doc.92 at ]f 4. Area Offices oversee health care facilities in specific geographic

areas and are responsible for distributing funds to facilities, monitoring operations, and providing

guidance and technical assistance. Doc.91-25 at II-I2. IHS provides health care services through




^ There were two separate treaties executed at Fort Laramie, one in 1851 and the one at issue in
1868 that followed a series of wars. To avoid any confusion, the Court refers to the "1868 Treaty
of Fort Laramie" or the "Treaty" to reference the latter treaty signed at Fort,Laramie.
^ The Rosebud Sioux Tribe is comprised of the Sicangu Oyate people, part of what the United
States had considered to be the Sioux Indian Tribe. One of the signatories to the 1868 Treaty of
Fort Laramie was listed as"ZIN-TAH-GAH-LAT-WAH"(Sinte Gleska)or Spotted Tail, a famous
chief and respected leader of the Sicangu Oyate. Sinte Gleska, by all accounts an effective and
resourceful leader, likely was not proficient in reading or writing, what was to him, the foreign
language of English. Sinte Gleska and all other Native Americans who signed the Treaty simply
signed "X."
federally-operated facilities and through contracts and grants to tribes, tribal organizations, and

urban Indian organizations. Doc.92 at^5. The Rosebud IHS Hospital is a service unit in Rosebud,

South Dakota, that operates under the Great Plains Area and provides health care services to the

Tribe's members and other IHS beneficiaries. Doc. 92 at ^ 10. IHS is the payer of last resort,

meaning that all other health care resources like private insurance, state health programs, and other

federal programs must be exhausted before IHS resources are used. Doc. 92 at 6.

       IHS uses a "bottom's up process" for developing its annual budget proposal. Doc. 92 at Tf

9. Every Area Office asks the tribes in its Area for their budget priorities and then.representatives

from at least two tribes from each Area meet in Washington D.C. to consult and develop one set

of national, tribal budget recommendations. Doc. 92 at 9. IHS then submits its budget request

to HHS which in turn submits the Department's request to the Office of Management and Budget.

Doc. 92 at Tf 8. After reviewing budget requests, meeting with agencies, and deliberating, the

Office of Management and Budget finalizes the President's budget request which is submitted to

Congress. Doc. 92 at Tf 8.

       On November 23, 2015, the Centers for Medicare and Medicaid Services(CMS)notified

the Rosebud IHS Hospital that the service unit was out ofcompliance with the Medicare conditions

of participation and that CMS intended to terminate the unit's participation in the Medicare

Program the following month. Doc. 94 at ^ II. The Rosebud IHS Hospital Emergency

Department was placed on divert status on December 5, 2015. Doc. 94 at ^ 12. The Emergency

Department reopened on July 15, 2016. Doc. 19-8. IHS worked with CMS to improve the
                                                                                              !

conditions at the Rosebud IHS Hospital and satisfactorily completed a Systems Improvement

Agreement in September 2017. Doc. 92 at              16. At various times, although somewhat

inconsistently, IHS has employed physicians, nurses, physician assistants, medical assistants, lab
technicians, x-ray technicians, medical records health care information specialists, and contract

employees to provide services at the Rosebud IHS Hospital. Doc. 92 at 15.

       After this Court granted in part the Government's motion to dismiss, the Tribe's only

remaining claim alleged a violation of treaty, statutory, and common law trust duties. Doc. 36 at

22; Doc. 92 at Tf 17. Through discovery, the Government submitted interrogatories that asked the

Tribe to define the scope ofthe duty it allegedly owes to the Tribe and to cite specific sources of

law that establish that duty, but the Tribe objected to those interrogatories because they relate to

issues of pure law. Doc. 92 at    18-25. The Government now moves for summary judgment on

the grounds that the Tribe cannot identify a substantive source of law which establishes that the

Government has a duty to provide health care to the Tribe, that the Tribe lacks standing, and that

this Court lacksJurisdiction. Doc. 81.

       B. Undisputed Facts Relevant from the Tribe's Perspective

       Despite IHS's mission to raise the physical, mental,social, and spiritual health ofAmerican

Indians and Alaska Natives to the highest level, health disparities and inadequate health care for

those populations continue. Doc. 94 at ^ 1. Federally-operated IHS facilities have seen a

significant increase in their user populations over the last three decades, and between fiscal years

1986 and 2013, the population of registered users across the 28 IHS hospitals has increased by

70%,compared to the overall United States population growth ofonly 32% during that time period.

Doc.94 at ^ 1(b); Doc. 91-1 at 7-8. Reports have found long-standing challenges at IHS facilities

that affect the agency's ability to provide quality care, including problems with ensuring access to

needed care, maintaining clinical competence, recruiting and retaining essential staff, monitoring

and providing oversight to contracted providers, and utilizing outdated buildings and equipment.

Doc. 94 at IfTf 1(a), 1(c); Doc. 91-1 at 13-14, 17. Healthy People 2020, an HHS initiative, found
that Americans with access to comprehensive quality health care services have better health

outcomes,fewer health disparities, and greater patient-provider relationships. Doc.94 at Tf 2; Doc.

91-2. IHS has recognized that American Indians and Alaska Natives experience lower health

status, lower life expectancy,^ and disproportionate disease burdens compared to other Americans.
Doc. 70-1 at 5; Doc. 94 at Tf 3.

       The Rosebud IHS Hospital is a service unit under the supervision ofthe Great Plains Area

ofIHS. See Doc.91-13. The facility is located on the Rosebud Indian Reservation in south-central

South Dakota,and it provides health care services to approxiniately 28,000 Native Americans with

various conditions. Doc. 91-18. It is the primary means of health care for Native Americans in

the area, and the Tribe's members depend heavily on Rosebud IHS Hospital and its stafffor health

care services. Doc. 91-18.


       A 2016 report from HHS sets forth several statistics relative to the health disparities

between American Indians and Alaska Natives and other populations and breaks down some of

those disparities by states. Doc. 91-5. Between the years 2012 and 2014,the infant death rate per

1,000 live births among all races in the United States was 5.9,the rate among the white population

was 5.0, and the rate was 7.9 for the American Indian or Alaska Native population. Doc. 94 at Tf

5(a); Doc. 91-5 at 110-11. In South Dakota during that time frame, the rate was 6.8 for all races,

5.5 for the white population, and 11.7 for American Indians or Alaska Natives. Doc. 94 at Tf 5(a);

Doc. 91-5 at IIO-lll. Between 2013 and 2015,the age-adjusted death rate per 100,000 in South




 According to an IHS document titled "Indian Health Disparities,""American Indians and Alaska
Natives bom today have a life expectancy that is 5.5 years less than the U.S. all races population."
Doc. 91-3. The demographic group in the United States with the lowest life expectancy is the
Native American male. Elizabeth Arias, Jiaquan Xu,& Melissa A. Jim, Period Life Tables for the
Non-Hispanic American Indian and Alaska Native Population. 2007-2009. American Journal of
Public Health (June 2014), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4035861.
Dakota was 701.7 for all persons, 664.1 for the white population, and 1,283.2 for the American

Indian or Alaska Native population. Doc.94 at 5(b); Doc. 91-5 at 118. Between 1980 and 2015,
the number of deaths for all persons increased approximately 1.36 percent, for whites the number

increased approximately 1.33 percent, and for American Indians or Alaska Natives the number of

deaths increased approximately 2.75 percent. Doc. 91-5 at 128-29.

       The United States Commission on Human Rights has published reports relating to federal

funding for IHS in 2003 and 2018. Doc. 94 at TfTf 6-7. The 2003 report found that the IHS budget

had not kept pace with the growing needs of its service population. Doc. 94 at If 6. Although the

overall amount allocated to the Rosebud IHS Hospital increased by more than 11.5% between

2010 and 2017, allocations for some budget line items for the facility decreased, notably for

"hospitals and clinics (clinical services)." Doc. 91-8. According to Elizabeth Fowler, the Deputy

Director for Management Operations ofthe IHS,the line item "hospitals and clinics" is the "major

funding support for a hospital or clinic," and pays for salaries and supplies among other expenses.

Doc. 91-9.


       On November 23, 2015, after completing a survey of the facility, CMS notified Rosebud

IHS Hospital's acting administrator that it was out of compliance with CMS's conditions of

participation. Doc. 94 at ^f 11; Doc. 91-11. CMS determined that the deficiencies at the facility

constituted "an immediate and serious threat to the health and safety of patients," and gave notice

that CMS intended to terminate Rosebud IHS Hospital's participation in its program on December

12,2015,unless the conditions were abated. Doc.91-11 atl. OnDecember 4,2015,IHS informed

Rosebud Sioux Tribal President William Kindle that the Rosebud IHS Hospital Emergency

Department would be placed on "divert status" on December 5, 2015, due to staffing changes and

limited resources. Doc. 94 at ^f 12; Doc. 91-12. The letter sent to President Kindle suggested that
individuals in need of emergency assistance call 911 for possible ambulance dispatch or go to the
nearest emergency room in either Winner, South Dakota, or Valentine, Nebraska; both of these

locations are approximately 50 miles from the town of Rosebud. Doc. 91-12. On December 17,

2015,IHS announced that due to staffing changes the Rosebud IHS Hospital's Urgent Care Facility

would no longer operate 24 hours per day but would instead be open from 7:00 a.m. until midnight

seven days per week. Doc.94 at Tf 13; Doc.91-13. Beginning in July 2016,Rosebud IHS Hospital

diverted obstetrics patients and referred them to hospitals in Winner or Valentine due to a shortage

of physicians, nurses, and nurse anesthetists. Doc. 94 at Tf 14(b); Doc. 91-14 at 18. In June 2016,

Rosebud IHS Hospital also closed and diverted all surgical services. Doc. 94 at 15; Doc. 91-15.

On July 15, 2016, the Rosebud IHS Hospital's Emergency Department resumed 24-hour

operations. Doc. 19 at Tf 16.

       A 2010 report to the Senate Cornmittee on Indian Affairs related that the Great Plains Area^

had a history of diverting health care service at its service units, including the Rosebud IHS

Hospital, which impacts the consistency and level of care the units provide to patients. Doc. 94 at

^ 20(a); Doc. 91-21 at 20-21. The report also identified IHS facilities in the Great Plains Area

that received poor evaluations and risked loss of accreditation with CMS. Doc. 94 at If 20(b); Doc.

91-21 at 23. According to the report, "[ajccreditation is the process through which hospitals and

other health care facilities are evaluated on their quality of care, treatment and services provided,

based on established standards ofperformance in the health care industry." Doc. 91-21 at 23. The




^ At the time ofthe 2010 report, the Area office was named the Aberdeen Area. Since that time,
it has been renamed the Great Plains Area. Doc. 91-22 at 1.
report specifically found that Rosebud IHS Hospital had "a troubling record of repeat poor

evaluations." Doc.94 at If 20(b); Doe. 91-21 at 24.^

        Evelyn Espinoza, a registered nurse who began working at Rosebud IHS Hospital in 2005,

served as the accreditation specialist for the facility for a time and has worked as the Tribal Health

Administrator for the Rosebud Sioux Tribe since 2014. Doc. 94 at ^ 30; Doc. 91-29 at 4-5, 9. At

her deposition in this case, Ms. Espinoza testified that she has submitted numerous patient

complaints to IHS but never received a response. Doc. 94 at ^ 31; Doc. 91-29 at 11-12. She also

described the process by which IHS arranges services through the Purchased/Referred Care

Program. Doc. 91-29 at 21-22. She explained that when an IHS facility cannot provide a needed

service, it will refer the patient to another facility that can provide that service. Doc. 91-29 at 21.

However,she said that IHS typically only pays for referrals to other providers ifthe patient has an

immediate risk of loss of life, limb, or a sense; and if the patient cannot afford to seek help at

another facility, IHS provides less effective treatment options according to Ms.Espinoza. Doc.94

at f 32; Doc. 91-29 at 20-22.

       Throughout the early months of2017,congressional committees received reports and heard

testimony about the status of Indian health care across the United States. In January 2017, the

Government Accountability Office(GAG)submitted a report to the United States Senate Indian

Affairs Committee which found that "[a]s a result ofIHS's lack of consistent agency-wide quality

performance standards, as well as the significant turnover in area leadership, IHS officials cannot




® The Tribe's statement of undisputed material facts describes a specific incident referenced in this
report. The incident involves a pregnant patient who came to the Rosebud IHS Hospital
Emergency Department with contractions, was triaged as urgent, but ultimately discharged 90
minutes later. She then went to the Outpatient Department, was told to walk around and complete
a urinalysis, and delivered her baby in the Outpatient Clinic bathroom 41 minutes after being
discharged from the Emergency Department. Doc. 94 at ^ 20(c).
ensure that facilities are providing quality health care to their patients." Doc. 94 at If 25; Doc. 91-

26 at 15. In February of 2017, the GAO issued a report regarding various federal agencies'

progress in high risk areas. Doc.94 at ^ 23; Doc. 91-24. In the report, the GAO added three areas

to the High-Risk List, one of which pertained to federal programs that serve tribes and their

members. Doc. 91-24 at 2. The report stated that among other federal agencies' inadequacies,

"the Department of Health and Human Services' Indian Health Service, ha[s] ineffectively

administered... health care programs." Doc. 94 at ^ 23; Doc. 91-24 at 2. On May 17, 2017,

Melissa Emrey-Arras, Director of Education, Workforce, and Income Security at the GAO,

testified before the Senate Committee on Indian Affairs that none of the 14 recommendations the

GAO made to HHS in February 2017 to improve management ofIHS facilities had been addressed,

but that IHS had taken several actions in response to the GAO's recommendations. Doc. 91-25 at

32.


       In July of 2019, the Office of Inspector General(OIG)released a case study about IHS's

closure ofthe Rosebud IHS Hospital in 2016. Doc. 94 at Tf 10; Doc. 91-10. The study found that

IHS's handling of the closure of Rosebud IHS Hospital's Emergency Department was

"problematic and had negative consequences for the affected parties." Doc. 94 at Tf 10(a); Doc.

91-10 at 30. However,the study also noted the precursors to the closure, specifically the facility's

inability to meet the CMS's conditions ofparticipation. Doc. 94 at 10(a); Doc. 91-10 at 30. The

OIG found that staffing inadequacies and changing leadership were longstanding issues that

contributed to the noncompliance which occurred before, during, and after the closure. Doc. 94 at

^ 10(a); Doc. 91-10 at 30. The study noted that in September of2018, Rosebud IHS Hospital had

69 vacancies that were mostly filled by contracted providers and that between the Emergency

Department's reopening in July 2016 and September 2018, the service unit had had six CEOs,



                                                  10
three Clinical Directors, and nine Directors of Nursing. Doc. 94 at ^ 10(b); Doc. 91-10 at Tl\ 19

at Tf 16. The study stated that CMS surveyors expressed concern over Rosebud IHS Hospital's

ability to maintain compliance with its conditions of participation. Doc. 91-10 at 28. Over the

years, the surveyors noticed a pattern in IHS's response to deficiencies at Rosebud IHS Hospital

where the agency would assign top-performing teams from across the agency to resolve the

deficiencies quickly, but once these teams were replaced with different leadership the problems

would resurface. Doc. 94 at Tf 10(c); Doc. 91-10 at 28. The GIG study identified five factors that

contributed to Rosebud IHS Hospital's continued lapses in compliance: continuing turnover in

hospital leadership, insufficient transition of new hospital leaders, continuing difficulty

maintaining staff, corrective actions not engrained, and inability of IHS to provide sustained

attention. Doc. 94 at Tf 10(d); Doc. 91-10 at 29.

       In August 2018,the GAG issued a report to the Senate Indian Affairs Committee regarding

vacancies of medical providers in eight IHS Areas. Doc.94 at ^ 14; Doc. 91-14. The report noted

that IHS officials explained how "the rural locations and geographic isolation of some IHS

facilities create recruitment and retention difficulties," a widespread issue among rural health care

facilities nationwide. Doc. 91-14 at 17; Doc. 95-2 at 475-76. The report also recorded that IHS

employees told them that "long-standing vacancies have a direct negative effect on patient access

to quality health care, as well as employee morale," and that "they have experienced... negative

effects on patient care and provider satisfaction when positions are vacant." Doc. 94 at      14(a),

14(d); Doc. 91-14at 17-18. To address the vacancies, some Area Gffices contract with temporary

providers to fill these positions at service units; however, officials at these facilities feel that

persistent turnover in temporary staff may jeopardize continuity of care. Doc. 94 at ^ 14(e); Doc.

91-14 at 33. According to the CEG Monthly Report, in May 2018, when only counting federal-



                                                 11
  employees, the vacancy rate at Rosebud IHS Hospital was 45 percent for physicians, 33 percent

  for physician assistants, 25 percent for nurse practitioners, zero percent for dentists and

  pharmacists, and 31 percent for nurses. Doc. 94 at ^ 17; Doc. 91-17. However, when factoring in

  positions filled by contractors, there was a zero percent vacancy rate for physicians, nurse

  practitioners, dentists, and pharmacists; a 33 percent vacancy rate for physician assistants; and a

  31 percent vacancy rate for nurses.' Doc,91-17.

         During Rosebud IHS Hospital's attempt to avoid termination from participation in the

  CMS program, CMS sent quality monitors to the facility to oversee its progress toward abating

  deficiencies. Doc. 94 at f 18; Doc. 91-18. The quality monitors issued reports relative to their

  findings. Doc.91-18. The report dated November 11,2016,found that the CEO,Clinical Director,

  Chief of Quality Improvement, and other leadership positions were unfilled. Doc. 94 at       18(a);

  Doc. 91-18. According to the December 16, 2016 report, "[f]requent changes in leadership can

  create barriers to important patient,safety and quality participation by staff." Doc. 94 at f 18(b);

  Doc. 91-18.


         CMS conducted a complaint survey of the Rosebud IHS Hospital in July 2018 and again

  found deficiencies that constituted "an immediate and serious threat to the health and safety of

  patients." Doc. 94 at 16; Doc. 91-16. CMS placed the facility on Immediate Jeopardy status.

  III.   Discussion


         A. The Applicable Duty

         The Supreme Court of the United States has repeatedly recognized "the undisputed

  existence of a general trust relationship between the United States and the Indian people." United



'The real numbers are that six ofthe eleven physician positions were filled by federal employees
  and the remaining five were filled by contractors, and three of the four physician assistants were
  federal employees and the remaining one was filled by a contractor.
                                                  12
States V. Mitchell, 463 U.S. 206, 225 (1983)(Mitchell ID: United States v. Navaio Nation. 537

U.S. 488, 506 (2003)(Navaio Nation D: United States v. Jicarilla Apache Nation. 564 U.S. 162,
176(2011). However,that general trust relationship alone cannot sustain a tribe's cause of action

for breach oftrust when the trihe seeks money damages. Navaio Nation I. 537 U.S. at 506. Rather,

a tribe must point to a substantive source of law imposing specific duties upon the Government

and allege that the Government failed to perform those duties. United States v. Navaio Nation.

556 U.S. 287, 290(2009)(Navaio Nation ID. The source of law that a tribe points to—^whether a

treaty provision, agreement,executive order, or statute—^need not state in specific terms that a trust

relationship exists because "[t]he existence vel non of the relationship can be inferred from the

nature of the transaction or activity." Navaio Tribe ofIndians v. United States. 624 F.2d 981,987

(Ct. Cl. 1980).

       The Tribe is not seeking money damages in its complaint. When a tribe, as here, seeks

equitable relief rather than money damages, it still must point to a substantive source of duty-

imposing law and allege that the Government breached that duty. Blue Legs v. U.S. Bureau of

Indian Affairs. 867F.2d 1094,1100(8th Cir. 1989). In doing so, the source oflaw again need not

explicitly state that a trust duty exists because "[t]he existence of a trust duty between the United

States and an Indian or Indian tribe can be inferred from the provisions of a statute, treaty or other

agreement, 'reinforced by the undisputed existence of a general trust relationship between the

United States and the Indian people.'" Id. (quoting Mitchell II. 463 U.S. at 225). To determine

whether the United States has an equitable obligation to an Indian tribe "depends upon the

interpretation of the terms of some authorizing document (e.g. statute, treaty, executive order)."

Navaio Tribe of Indians. 624 F.2d at 988 (citation omitted).




                                                 13
        In its brief in support of its motion for summary judgment,the Tribe points to language in
the 1868 Treaty ofFort Laramie,the Snyder Act of 1921, and the Indian Health Care Improvement

Act (IHCIA) as substantive sources of law imposing a duty on the Government to provide the
Tribe with adequate health care. Doc. 89 at 26—27. The Tribe seeks equitable relief in the form
of a declaratory judgment that the "Govemment is hot fulfilling its treaty and statutory obligations

to provide the quantity and quality of health care that will raise the health oftribal members to the

highest level, and eliminate health disparities suffered by the Tribe." Doc. 89 at 40-41. The first

step in this Court's analysis then is to look to the terms of the sources of law put forward and to

determine whether a duty exists and the scope of that duty under applicable Supreme Court

precedents. ^Navaio Tribe of Indians. 624 F.2d at 988. When conducting such an inquiry, a

court resolves ambiguities in statutes and treaties in favor ofthe Tribe. Montana v. Blackfeet Tribe

of Indians. 471 U.S. 759, 766 (1985) ("[Sjtatutes are to be construed liberally in favor of the

Indians, with ambiguous provisions interpreted to their benefit."); Oneida County. N.Y. v. Oneida

Indian Nation ofNew York States. 470 U.S. 226, 247(1985)("[l]t is well established that treaties

should be construed liberally in favor of the Indians, with ambiguous provisions interpreted to

their benefit."(citations omitted)).

       Taking the sources of law cited by the Tribe chronologically, the 1868 Treaty of Fort

Laramie first addressed health care for the Tribe and its members. The 1868 Treaty of Fort

Laramie provides that in exchange for mutual peace and vast forfeiture ofland by the Sioux Nation,

"[t]he United States hereby agrees to furnish annually to the Indians the physician... and that such

appropriations shall be made from time to time, on the estimate ofthe Secretary ofthe Interior, as




                                                 14
will be sufficient to employ such persons."® 1868 Treaty of Fort Laramie, art. XIII. The United

States also agreed to provide "a residence for the physician" under the Treaty. Id. art. IV. There

is no issue in this case about housing for MS medical staff in Rosebud. The Treaty's terms allow

the United States to withdraw the physician after ten years, but only if it paid an additional $10,000

per year. Id. art. IX. Neither party has argued or put forth evidence that the Government withdrew

from its obligation by paying the annual'sum in lieu of providing the physician and housing for

the physician.

        Since the 1868 Treaty of Fort Laramie, Congress has enacted legislation related to Indian

health care nationally using more general terms. The Snyder Act of 1921 instructs federal agencies

to "direct, supervise, and expend such moneys as Congress may from time to time appropriate,

for" among other things, "relief of distress and conservation of health" of Indians throughout the

United States. 25 U.S.C. § 13. Congress enacted the IHCIA in 1976 and amended it in 2010 such

that it now "declares that it is the policy of this Nation, in fulfillment of its special trust

responsibilities and legal obligations to Indians to ensure the highest possible health status for

Indians and urban Indians and to provide all resources necessary to effect that policy." 25 U.S.C.

§ 1602. The fflCIA contains both broad, aspirational language relating Congress's findings on

and goals for Indian health care, as well as specific directives for health care program

implementation. Compare 25 U.S.C. §§ 1601-02 (setting forth various goals relating to Indian

health) with 25 U.S.C. §§ 1621b(a), 1621k, 1665c (setting forth specific programs or services the

Secretary "shall" implement or provide).




® Article XIII of the Treaty listed certain skilled service providers the United States would supply
besides the physician.
                                              ,   15
        The Supreme Court on several occasions has addressed the United States' trust and treaty

responsibilities to Indian tribes. When the Supreme Court decided Quick Bear v. Leupp. 210 U.S.

50,66(1908), in 1908, it recognized the difference between Congress's gratuitous appropriations,

to which no trust responsibility attaches, and appropriations made to fulfill treaty obligations, to

which a trust duty does attach. In Quick Bear, the Supreme Court differentiated between

Congressional appropriations for Indian education made under two separate headings in the

appropriation acts it reviewed; the Court found that money appropriated under one heading

constituted gratuitous public funds, while that appropriated under the other was "not gratuitous

appropriations of public moneys, but the payment, as we repeat, of a treaty debt in installments."

Id, at 66, 81.

        The Supreme Court also has addressed when a federal statute provided the basis for a

governmental trust duty to a tribe. In United States v. Mitchell, a ease which came before the

Supreme Court twice,the Court considered whether and to what extent the Government had a duty

to manage the timber resources located on the Quinault Reservation. United States v. Mitchell.

445 U.S. 535 (1980) fMitchell D: United States v. Mitehell. 463 U.S. 206 (1983) tMitchell ID.

Mitchell 1 focused on an alleged fiduciary duty under the General Allotment Act of 1887, which

divvied up the reservation land among individual Indians. Mitchell 1. 445 U.S. at 537-38. After

looking at the various provisions of the General Allotment Act and its history, the Supreme Court

concluded that it "created only a limited trust relationship between the United States and the

allottee that does not impose any duty upon the Government to manage timber resources." Id, at

542. The Supreme Court determined that the United States held the land in trust under the act, not

to create a fiduciary duty to manage the land in a particular way, but to prevent alienation of the

land and to protect it from state taxation. Id, at 544. Although the General Allotment Act did not



                                                16
sustain the plaintiffs' claim for breach of trust in Mitchell I. the Supreme Court left open whether

some other source of law could establish those rights and duties. H,at 546. In Mitchell II. the

Indian plaintiffs based their claim "on various Acts of Congress and executive department

regulations." Mitchell II. 463 U.S. at 219. In Mitchell II. the Supreme Court found that "[i]n

contrast to the bare trust created by the General Allotment Act, the statutes and regulations now

before us clearly give the Federal Government full responsibility to manage Indian resources...

thereby establish[ing] a fiduciary relationship and defm[ing] the contours of the United States'

fiduciary responsibilities." Id, at 224. Although the Supreme Court in Mitchell II noted that "a

fiduciary duty necessarily arises when the Government assumes such elaborate control over forests

and property belonging to Indians," it does not make such control a prerequisite to establish a trust

relationship. Id. at 225.

       The question of whether Congressional enactments imposed a fiduciary duty to a tribe

came before the Supreme Court again in United States v. Navaio Nation. 537 U.S. 488 (2003)

(Navaio Nation I), and United States v. Navaio Nation. 556 U.S. 287(2009)(Navaio Nation II).

In these cases, the Navajo Nation alleged that the Government breached a fiduciary duty when it

approved a mineral lease negotiated by the tribe. Navaio Nation I. 537 U.S. at 493. The Supreme

Court considered the substantive sources of law put forth by the tribe in light of Mitchell I and

Mitchell II and determined that the sources related more closely to the general, nonduty imposing

provisions at issue in Mitchell I. and "neither assigned a comprehensive managerial role nor...

expressly invested [the Secretary] with [certain] responsibilit[ies]." Id, at 507.

       The Supreme Court in Lincoln v. Vigil. 508 U.S. 182(1993), considered a case brought by

tribal members under the Snyder Act, the IHCIA, and the APA against IHS relating to IHS

appropriations. In Lincoln. Navajo and Hopi tribal members sued after the IHS decided to



                                                 17
discontinue a program servicing handicapped Indian children in the Southwest in order to

reallocate funds for a nationwide program to assist Native American children. Id,at 184. Although
the Court noted that the Snyder Act and the IHCIA "speak about Indian health only in general
terms," it still referenced IHS's "statutory mandate to provide health care to Indian people." Id,at
194. The Court's discussion in Lincoln focused on its ability to review IHS's decision under the

Administrative Procedures Act and whether notice-and-comment rulemaking procedures should

have been employed. Id at 190, 196. The Court paid particular attention to how the program was

funded and noted that the allocation of funds from a lump-sum appropriation is traditionally

committed to agency discretion to meet its statutory responsibilities. Id, at 192. The Court

concluded that allocations from lump-sum appropriations, once made, are committed to agency

discretion and unreviewable as matters of agency discretion. Id at 194. The Court however did

not opine on the general trust responsibility IKS owed to handicapped Indian children or to tribes.

See id.


          The Eighth Circuit also has considered whether the United States has a trust duty to provide

health care to Indians. In White v. Califano. 581 F.2d 697, 697 (8th Cir. 1978)(per curiam), the

Eighth Circuit confronted the Govemment's responsibility to provide and pay for the involuntary

eommitment of an indigent, mentally ill woman ofthe Oglala Sioux Tribe.^ The Eighth Circuit's

opinion adopted the statement of facts and the reasoning of the district court, and specifically

quoted District Judge Andrew Bogue's opinion that through the IHCIA:

                 Congress has unambiguously declared that the federal govemment
                 has a legal responsibility to provide health care to Indians. This
                 stems from the "unique relationship" between Indians and the
                 federal govemment, a relationship that is reflected in hundreds of



^ The Oglala Sioux Tribe was party to thel868 Treaty of Fort Laramie, but the Treaty is not
mentioned in either the Eighth Circuit or district court decisions in White.

                                                  18
               cases and is further made obvious by the fact that one bulging
               volume ofthe U.S. Code pertains only to Indians.

Id. at 698 (quoting White v. Califano. 437 F. Supp. 543, 555 (D.S.D. 1977)). Judge Bogue had
reasoned that the IHCIA was "a manifestation of what Congress thinks the trust responsibility
requires offederal officials, with whatever funds are available, when they try to meet Indian health
needs." Id Although White predates the Supreme Court's decisions in Mitchell I. Mitchell II.

Navaio Nation I. Navaio Nation II, and Lincoln, those cases do not overrule or contradict the

Eighth Circuit or District Court holding or reasoning in White.

        The Ninth Circuit and a district court therein, however, have considered claims brought by
tribes alleging a governmental duty to provide health care and found that no such trust duty existed.

See Quechen Tribe ofthe Ft. Yuma Indian Reservation v. United States. 599 Fed. App'x 698,699

(9th Cir. 2015); Gila River Indian Cmtv. v. Burwell. 2015 WL 997857(D. Ariz. March 6, 2015).

In Quechen Tribe, the Ninth Circuit relied on language in Lincoln stating that the Snyder Act and

the IHCIA address Indian health in only general terms and concluded that those statutes do not

contain sufficient trust-creating language to impose a judicially enforceable duty. Quechen Tribe.

599 Fed. App'x at 699. The Gila River case involved a contract under the Indian Self-

Determination and Education Assistance Act through which the tribe provided health care to its

members. Gila River. 2015 WL 997857 at 1. The federal district court in Gila River found that

tribes' breach oftrust claims as recognized in the Ninth Circuit involve a corpus ofIndian property

or funds to be managed by the federal government, not applicable to health care appropriations.

Id. at 5.


        Although a substantive source of law is required to establish and define an actionable

fiduciary duty owed by the Government, the Supreme Court has also recognized the moral

responsibility the United States owes to Indian tribes. "The Government,following a humane and


                                                19
selfI-]imposed policy.. has charged itself with moral obligations ofthe highest responsibility and
trust... obligations to the fulfillment of which the national honor has been committed." Jicarilla

Apache Nation. 564 U.S. at 176 (cleaned up and internal quotations omitted).
       B. Government's Argument for Summary Judgment

       The Government argues that the Tribe has failed to identify any substantive source of law
creating a duty or a trust corpus that could give rise to a common law trust duty. Doc. 81 at 11—
18. The Government asserts that the provisions of the Snyder Act and the IHCIA cited by the

Tribe are general statements of aspirational policy that do not create specific responsibilities to
provide health care to the Tribe. Doc. 81 at 13-16. The Government further argues that the 1868

Treaty ofFort Laramie does not impose a trust duty and that the Government has not breached any

duty that could exist under the Treaty. Doc. 81 at 16-18. In short, the Government argues that no

fiduciary duty exists regarding Indian health care for the Tribe and its members,and thus summary

judgment should enter. Doc. 81 at 11. •

       This Court does not accept the Government's conclusion that it owes no duty for health

care to the Tribe or its members. Although some courts have found that the Snyder Aet and the

IHCIA speak ofIndian health care in terms too general to create an enforceable duty,s^ Ouechen

Tribe. 599 Fed. App'x at 699,the Eighth Circuit has explicitly recognized that these acts create a

"legal responsibility to provide health eare to Indians," White. 581 F.2d at 698 ("quoting White.

437 F. Supp. at 555). Furthermore, despite these "general terms," the Supreme Court made note

ofIHS's "statutory mandate to provide health care to Indian people." Lincoln. 508 U.S. at 194.

       The Government also asks this Court to interpret the 1868 Treaty of Fort Laramie in such

a way that would diminish the deal negotiated between the Sioux Nation and the United States.

Doc. 81 at 16-18. The terms ofthe Treaty provide that the United States will "furnish annually to



                                               20
the Indians the physician," and "that such appropriations shall be made... as will be sufficient to

employ such persons." 1868 Treaty of Fort Laramie art. XIII. The Government urges this Court
to interpret that clause literally and find that the United States exceeds its duty under the Treaty by
employing more than one physician at the Rosebud IHS Hospital. Doc. 81 at 17. Thp Indian law

cannons ofconstruction require "that treaties should be construed liberally in favor ofthe Indians,"

Oneida Ctv. N.Y.,470 U.S. at 247, and courts "interpret Indian treaties to give effect to the terms

as the Indians themselves would have understood them," Minnesota v. Mille Lacs Band of

Chippewa Indians, 526 U.S. 172, 196 (1999).'° Under a fair but liberal construction of the

language used to favor the Tribe, the Sioux Nation and the United States as well at the time must

have meant the clause—^that the United States fumish "the physician" and "that such

appropriations shall be made from time to time... as will be sufficient to employ such persons"—

to require the United States to provide physician-led health care to tribal members." Such ,

physician-led health care may fairly imply some level of professional competency.                 See

Washington v. Washington State Commercial Passenger Fishing Vessel Ass'n. 443 U.S. at 681

(explaining how the Supreme Court has ordered "adjustment and accommodation" of treaty

language to protect Indian fishing rights in United States v. Winans. 198 U.S. 371, 384 (1905)).




   This Court recognizes that there is a limit to the liberal interpretation of treaties to favor the
Indians. "[E]ven though legal ambiguities are resolved to the benefit ofthe Indians, courts cannot
ignore plain language that, viewed in historical context and given a fair appraisal, clearly;runs
counter to a tribe's later claims." Oregon Dep't of Fish and Wildlife v. Klamath Tribe. 473 U.S.
753 (1985) (cleaned up and citations omitted). Still and yet, and in historical reality, treaties
between the Government and tribes routinely were written by the Government in English rather
than in the language spoken by tribal chiefs or members and frequently involved tribal
representatives placed under extreme duress.
" If this Court were to adopt a truly literal interpretation as the Government suggests, the
Government could satisfy its duty by employing and furnishing a physician and housing him on
the reservation without the physician providing any sort of services. This interpretation could not
have been the intended result of the negotiating parties.
                                                 21
Congress has not extinguished the 1868 Treaty of Fort Laramie but has legislated to widen the

Government's role in providing health care to tribal members generally. Mille Lacs Band. 526

U.S. at 202 (treaty rights are not extinguished absent Congress expressing a clear intent to do so).

       The Government's brief highlights the lump sum appropriations that IHS receives from

Congress and attempts to use that funding structure to negate the existence of a duty to the Tribe.

Doc. 81 at 18-21. To do this, the Government relies largely on Lincoln v. Vigil. In Lincoln, the

Supreme Court correctly characterized the plaintiffs claim as a challenge to the allocations IHS

made to programs from the lump sum appropriations it received from Congress. Lincoln. 508 U.S.

at 192. The Court accordingly focused its attention on its authority to review IHS's discretionary

spending under the APA. Id. at 190-91. The Court in Lincoln did not address whether the United

States had a duty to provide health care to tribal members or the scope of that duty. Rather, the

Court acknowledged both that the Snyder Act and the IHCIA "speak about Indian health only in

general terms," and that the IHS is under a "statutory mandate to provide health care to Indian

people." Id. at 194. The Government is correct that the distribution ofthe funds from lump-sum

appropriations is entrusted to IHS and that this Court may not review those allocations under the

Supreme Court's holding in Lincoln. Doc. 81 at 20. However,that does not address the issue now

before this Court on the cross motions for summary judgment as to whether any duty exists to the

Tribe for health care and the extent ofthat duty. Lincoln stands for the proposition that lump-sum

appropriations, once given, allow IHS considerable discretion in how it executes its duties; Lincoln

does not hold that the existence of lump-sum appropriations for IHS absolves IHS of any duty to

provide health care to the Tribe and its members.

       The Government's reliance on the lump-sum appropriations to absolve it of any duty is

also undercut by the Supreme Court's ruling in Quick Bear. 210 U.S. 50(1908). Because the 1868


                                                22
Treaty of Fort Laramie specifically addressed health care for the Tribe including "that such

appropriations shall be made from time to time... as will be sufficient to employ such persons,"
the money allocated to Rosebud IHS Hospital represents, at least in some measure, the

performance of a treaty obligation, and therefore a trust duty attaches. Id at 66. Although the

Supreme Court in Quick Bear was able to parse out whether money appropriated was the payment

of a treaty obligation or a gratuitous appropriation of public funds based on the headings of the

appropriations bills,the Government's reply briefindicates that the appropriations for IHS in 2016,

and consequently Rosebud IHS Hospital, were made "for the purpose of carrying out the Snyder

Act, the ISDEA, the IHCIA, and the [Public Health Service Act]." Doc. 93 at 8. Because the

Government has not identified a specific appropriation which armually funds the physician and a

residence as prornised in the 1868 Treaty of Fort Laramie, at least a portion ofthe funds allocated

to Rosebud IHS Hospital through the more general appropriation bill must he in fulfillment ofthe

Government's treaty obligation, even if the bulk of those same funds are merely gratuitous

appropriations for tribes without treaty provisions relating to Indian health care. S^ Quick Bear.

210 U.S. at 66; see also Mille Lacs Band. 526 U.S. at 202 (explaining that a tribe's treaty rights

are not extinguished unless Congress clearly expresses its intent to do so).

       When looking at the facts in the light most favorable to the Tribe, this Court cannot reach

the conclusion urged by the Government. The United States does owe the Tribe some duty to

provide health care to its members, even if the fiduciary duty judicially enforceable is just

competent physician-led health care based on the construction of the 1868 Treaty of Fort Laramie

as explained above. Therefore,the Government's motion for summary judgment based on lack of

any duty is denied.




                                                23
       C. Tribe's Argument for Summary Judgment

       The Tribe moves for sumrtiary judgment, seeking a declaration that "the Government is

not fulfilling its treaty and statutory obligations to provide the quantity and quality of health care

that will raise the health of tribal members to the highest level and eliminate health disparities

suffered by the Tribe." Doc. 89 at 40-41. In support of its motion, the Tribe cites several reports

and testimony about deficient conditions at Rosebud IHS Hospital. Docs. 91-1, 91-3-91-7, 91-

10-91-11, 91-14, 91-16-91-19, 91-21-91-29. The Government largely does not dispute the

material cited by the Tribe, but maintains that all of this is immaterial to the legal issue of the

Government's duty or lack thereof. Doc. 94. The Tribe argues that the reports and testimony

prove that the Government has breached its duty to provide the level of care that will raise the

health status ofthe Tribe to the highest possible level.

       This Court cannot accept the Tribe's conclusion because it overstates the Government's

duty. The Tribe points to language in three sources oflaw which it claims establishes a duty, each

of which addresses health care provisions for Indians in quite different terms. See 1868 Treaty of

Fort Laramie art. Xlll; 25 U'.S.C. § 13; 25 U.S.C. § 1601 et seq. The Tribe then ignores two of

these three sources and instead draws the language of the Government's duty from the most

stringent standard of care found within one ofthe sources. Doc. 89.

       The duty that the Tribe asks this Court to impose comes from the Congressional Findings

section of the IHCIA. 25 U.S.C. § 1601. This particular statute reads "Congress finds [that] ...

(3) A major national goal of the United States is to provide the quantity and quality of health

services which will permit the health status ofIndians to be raised to the highest possible level[.]"

Id. The Declaration of National Policy in the IHClA also states "Congress declares that it is the

policy of this Nation, in fulfillment of its special trust responsibilities and legal obligations to


                                                 24
Indians - - (1) to ensure the highest possible health status for Indians and urban Indians and to

provide all resources necessary to effect that policy." 25 U.S.C. § 1602(1). Although this statute

specifically references the trust responsibility the United States holds relative to Indians, "[t]he

fact that a statute uses the word 'trust' does not mean that an actionable duty exists." Ashlev v.

U.S. Dep't ofInterior. 408 F.3d 997(2005)(8th Cir. 2005). Furthermore, these statutes expressly

state that "[a] major national goal of the United States is to provide... health services which will

permit the health status of Indians to be raised to the highest possible level," and that "Congress

declares that it is the policv of this Nation... to ensure the highest possible health status for

Indians." 25 U.S.C. § 1601-02(emphasis added). These statements alone are "too thin a reed to

support the rights and obligations read into [them]" by the Tribe. Pennhurst State Sch. and FIosp.

V. Halderman. 451 U.S. I, 19 (I98I). "Congress sometimes legislates by innuendo, making

declarations of policy and indicating a preference while requiring measures that, though falling

short of legislating its goals, serve as a nudge in the preferred directions." Id.(quoting Rosado v.

Wvman, 397 U.S. 397, 413 (1970)). These statutes on their own do not impose an affirmative

duty on any federal agency, but rather express Congress's goals. As an expression of a national

goal— to provide "the quantity and quality of health services which will permit the health status

of Indians to be raised to the highest possible level"— is not the enforceable legal duty owed by

the Government to the Tribe.


       This Court recognizes that other provisions in the IHCIA place affirmative duties on the

Govemment for Indian health care. 25 U.S.C. § 1601 et seq. However, those duties are more

limited in scope than the broad, aspirational duty proposed by the Tribe. The Tribe's motion for

summary judgment is based solely on an asserted breach ofthe more stringent duty contained in §

1602 and must be denied to that extent.




                                                25
        This Court in its prior Opinion and Order Granting in Part and Denying in Part Defendant's

Motion to Dismiss, Doc. 36, determined that the Tribe's allegations in Count III of its complaint

about breach of a duty under the 1868 Treaty of Fort Laramie, IHCIA, and trust responsibility

were sufficient to survive a motion to dismiss. This Court's decision not to define that duty led to

the starkly different views of the parties in the cross motions for summary judgment both as to

what facts are material and to what duty, if any,the Government has to the Tribe and its members

to provide health care. For the reasons explained above, the Government is wrong that it has no

duty whatsoever to the Tribe, but the Tribe is wrong to insist that the duty is coterminous with the

goal expressed in the IHCIA "to provide... health services which will permit the health status of

Indians to be raised to the highest possible level."

       Now, on cross motions for summary judgment, the parties have framed the question of

what duty the Government owes the Tribe and its members for health care. As to the tribes that

entered into the 1868 Treaty of Fort Laramie for the reasons discussed above, the Government's

duty—expressed at the time as furnishing "to the Indians the physician... and that such

appropriations shall be made from time to time, on the estimate ofthe Secretary ofthe Interior, as

will be sufficient to employ such persons"—can be interpreted under the canons of construction

applicable to Indian treaties as requiring the Government to provide competent physician-led

health care to the Tribe.


       D. Standing

       The Government's motion for summaryjudgment also argues that the Tribe lacks standing.

Doc. 81 at 27-28. Article III ofthe Constitution limits a federal court'sjurisdiction to "cases" and

"controversies." U.S. Const, art III. The Supreme Court has recognized that one essential and

unchanging part ofthe case-or-controversy requirement is a party's standing. Luian v. Defenders



                                                 26
of Wildlife. 504 U.S. 555, 560 (1992). To have standing, a plaintiff must satisfy three elements.

Id. The plaintiff must show that(1)it suffered an injury in fact,(2)the injury is fairly traceable to

the defendant's action or inaction, and (3) a favorable decision will likely redress the alleged

injury. Id. at 560-61. "Since [these elements] are not merely pleading requirements but rather an

indispensable part ofthe plaintiffs case, each element must be supported... with the manner and

degree of evidence required at the successive stages ofthe litigation." Id. at 561.

       The Government does not challenge elements one or two of the standing doctrine but

argues only that the Tribe cannot meet the redressability element. The Eighth Circuit addressed

the redressability standard when it decided Ashlev v. U.S. Department of Interior, 408 F.3d 997

(8th Cir. 2005). In Ashlev. a group oftribal members brought suit against a federal agency seeking

rescission of a bond agreement entered by the tribe and approved by the department as well as an

order requiring the agency to oversee the tribe's spending oftrust payments. Id. at 1000-01. The

Eighth Circuit held that the members lacked standing because even if rescinded, the tribe could

enter a similar agreement without the department's approval under an amendment to the statute at

issue. Id. It also found that none ofthe legal sources cited by the tribe empowered the agency to

control the tribe's expenditures. Id. at 1001. Essentially, the Eighth Circuit held that because the

court could not issue an order that would likely redress the plaintiffs' claims, the tribal members

lacked standing to pursue the action. Id at 1003.(citing Luian. 504 U.S. at 562).

       The Tribe counters the Government's standing argument by asserting that a favorable

declaratory judgment for the Tribe is likely to alter the Government's behavior in order to abide

by the Court's interpretation of its legal duty. Doc. 89 at 37^0. The Declaratory Judgment Act

allows this Court to "declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought." 28 U.S.C. § 2201(a). The



                                                 27
Tribe asserts that it has standing to seek a declaratory judgment under the Supreme Court's

decision in Franklin v. Massachusetts. 505 U.S. 788 (1992). The Court had the opportunity to

reconsider the standing issue presented Franklin when it decided Utah v. Evans. 536 U.S. 452,

462-64(2002), but it accepted Franklin's general premise. In Franklin v. Massachusetts and Utah

V. Evans,the Supreme Court considered challenges to the counting methods used when conducting

the national census! Evans. 536 U.S. at 460-61. In both cases, the Supreme Court found the

plaintiffs to have standing because it was "substantially likely that the President and other

executive and congressional officials would abide by an authoritative interpretation of the census

statute and constitutional provision." Id. at 464(quoting Franklin. 505 U.S. at 803).

       The Supreme Court similarly considered a court's authority to issue a declaratoryjudgment

ofparties' relative rights and duties when it decided Aetna Life Ins. Co. v. Haworth. 300 U.S. 227

(1937). In Aetna Life, the Court was faced with whether a federal district court could

constitutionally issue a declaratory judgment setting forth the rights and obligations of the parties

under an insurance policy. Id. at 236-37. The Court recognized that in order to qualify as a

"controversy," an issue must "touch[ ] the legal relations of the parties having adverse legal

interests" and "be a-real and substantial controversy admitting of specific relief through a decree

of a conclusive character." Id. at 240-41. The Court found that when a court could provide "an

immediate and definitive determination ofthe legal rights ofthe parties in an adversary proceeding

upon the facts alleged, the judicial function may be appropriately exercised [even though] the

adjudication of the rights of the litigants may not require the award of process or the payment of

damages." Id. at 241. The case essentially turned on whether an insured had been "totally and

permanently disabled" under the policy's terms before his.policy allegedly lapsed. Id. at 242. The




                                                 28
Court recognized that whatever the district court determined the prevailing party could expect

some vindication of its rights. Id. at 243.

       In this case, where the Government has argued it has no duty to provide health care to the

Tribe and its members and indeed at one point put the Emergency Department serving the Tribe

and its members on "divert status" to non-IHS facilities some fifty miles away from Rosebud, a

declaratory judgment that the Government has a duty stemming from the 1868 Treaty of Fort

Laramie holds some promise ofbeing substantially likely to redress an injury. Because the parties'

primary controversy is the extent of the applicable legal duty, much like the issues in Aetna Life,

Franklin, and Evans,a definitive determination ofsuch legal rights may affect the parties' behavior

toward one another. Unlike the Government defendant in Ashlev. which did not have ultimate

authority to provide the requested relief, the Government Defendants in this case do have the

authority to affect change in health care provided to the Tribe and its members. As in Franklin

and Evans, it is likely that the Government will abide by this Court's authorita;tive interpretation

of the 1868 Treaty of Fort Laramie.           Of course, IHS remains funded through lump-sum

appropriations, and as the Supreme Court has noted, allocations from those funds "requires a

complicated balancing of a number of factors," and an "agency is far better equipped than the

courts to deal with the many variables involved in the proper ordering of its priorities." Lincoln.

508 U.S. at 193 (quoting Heckler v. Chanev. 470 U.S. 821, 830-31 (1985)). But this Court's

declaration of the duty owed under the 1868 Treaty of Fort Laramie would not direct how IHS is

to expend those lump sum appropriations.

       E. Jurisdiction


       The Government's final argument in its brief in support of its motion for summary

judgment asserts that this Court lacks jurisdiction. Doc. 81 at 28-29. The Government bases its



                                                  29
argument on the notion that claims brought against the United States for money damages must be

brought in the Court of Claims. Doc. 81 at 29. However,the Tribe seeks only equitable relief in

the form of a declaratory judgment and a possible injunction. The Government's concerns about

how such relief may result in federal agencies reevaluating and reapportioning their Congressional

appropriations are misplaced because neither the declaratory judgment nor any later action by this

Court would tinker with the apportionment ofIHS's lump-sum appropriation. The equitable relief

requested by the Tribe is not a veiled attempt to force expenditures offunds or an effort to evade

thejurisdiction ofthe Court ofClaims. This Court's limited declaratoryjudgment setting forth the

justiciable duty owed by the Government to the Tribe for health care is within a federal district

court'sjurisdiction to enter. The Government's motion for summaryjudgment, Doc. 80,based on

lack ofjurisdiction is denied.

IV.     Conclusion


        For good cause, it is hereby

        ORDERED that the Government's motion for summary judgment, Doc. 80, is denied. It

is further


        ORDERED that the Tribe's motion for summary judgment. Doc. 88, is denied in part, but

granted to the limited extent that this Court issues a declaratory judgment that the Defendants'

duty to the Tribe under the 1868 Treaty ofFort Laramie expressed in treaty language as furnishing

"to the Indians the physician" requires Defendants to provide competent physician-led health care

to the Tribe's members.


        DATED this 30*^ day of March,2020.
                                                    BY THE COURT:



                                                    ROBERTO A. LAl^GE
                                                    CHIEF JUDGE


                                               30
